UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 04-6657



In Re:   GERAMIE GIBSON,

                                                         Petitioner.




         On Petition for Writ of Mandamus.   (CA-02-207-5)


Submitted:   July 29, 2004                 Decided:   August 5, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Geramie Gibson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Geramie Gibson petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2241 (2000) case.    He seeks an order from this court directing

the district court to act.   Although there was a significant delay

in the district court, we note that the magistrate judge has

recently issued a recommendation in Gibson’s § 2241 case, and we

are confident that the district court will proceed to a disposition

in a timely manner.    Accordingly, while we grant Gibson’s motion

for leave to proceed in forma pauperis, we deny the mandamus

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED




                                - 2 -